DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed March 17, 2021 has been entered. Claims 1-4 and 6-12 are pending in the application. Claims 1, 8, and 9, which are the independent claims, have been amended. Claim 5 has been canceled. Claims 11 and 12 are new. The remaining claims have been previously presented.  
The applicant has amended independent claims 1, 8, and 9 to recite language teaching that the environment improvement devices can be preset by a user to have an available time period in which the environment improvement operation occurs. This language is similar to what was recited in claim 5 of the claim set filed November 19, 2020 and rejected in the Non-final RCE Detailed Action dated December 17, 2020. 
The applicant argues on page 8 of the Remarks filed March 17, 2021, that the rejection of claim 5 from the Detailed Action of December 17, 2020 was not a good rejection. The reason for this, according to the applicant, is that the “available time period” of claim 5 is when the movable body can be moved, not, as Angle ‘847 teaches, when the thing to be cleaned is available. (Note that Angle ‘847 is U.S. Pat. No. 9,375,847 B2, issued June 28, 2016, filed January 17, 2014, assigned to iRobot. and hereinafter Angle ‘847.) Furthermore, as argued in the last paragraph on page 8 of the Remarks filed March 17, 2021 the applicant argues that the system claimed in claims 1, 
The examiner respectfully disagrees. The examiner believes there is 1) a teaching in Angle ‘847 about scheduling when a robot will clean, and 2) that household cleaning robots can be used to teach limitations of outdoor cleaning robots. 
Regarding point 1) involving teaching scheduling and availability, the rejection of claim 5 dated December 17, 2020 showed that Angle ‘847 teaches a roomba-type cleaning robot configured such that ‘the cleaning time can be received in a request to clean,’ (see col. 7, lines 8-17) and that the cleaning time can be based on an ‘occupancy schedule [that] is directly input to the mobile robot’ by the user (see col. 7, line 58-65). The phrase “cleaning time” here does not mean how long it will take the robot to clean the room. That would probably not be known with accuracy by the owner. Rather “cleaning time” means, time available for the robot to clean. The robot can clean a room between, say, 9 am to 5 pm, but not at other times. The robot owner can input that window into the robot. 
The applicant argues that this is different than what is now in claim 1, as filed on March 17, 2021. Is it? Let us see.

At least one broad and reasonable interpretation of the quoted portion is that the robots can be programmed to be available from say, 9 am to 5 pm, but not at other times. The server knows this and only sends out the robots to clean during the available window. What Angle ‘847 teaches, in the reasonable example given earlier, is a robot that also only cleans from 9 am to 5 pm. The applicant argues that the difference is that in Angle ‘847, it is not the robot but the room that is available for cleaning during that time, while in the instant application it is the robot that is available. 
But what is the difference between inputting an occupancy-based schedule into a robot, as taught by Angle ‘847, and the instant application? From the robot’s perspective, in Angle ‘847, the robot only knows that it can go clean within a set time period. The robot essentially gets told: Go do your cleaning between 9 am and 5 pm, but not after. In the instant application, the robot is told: Go do your cleaning between 9 am and 5 pm, but not after. The robot in Angle ‘847 may be restricted to clean from 9 am to 5 pm because the owner’s are out of the area. In the instant application, the robot may be restricted to clean from 9 am to 5 pm because rush hour traffic has died down 
Therefore, the examiner believes that programming a robot to tell it when it can clean, as in Angle ‘847, is the same as the limitation of claim 1 as filed on March 17, 2021, that teaches movable bodies that are configured “such that an available time period thereof can be present by a user”. 
Regarding point number 2) involving whether or not Angle ‘847 can be combined with other art, the examiner believes that Angle ‘847 is addressing a similar problem to the instant application and in an at least somewhat similar field of endeavor and there is therefore a motivation to combine with other art. The art is trying to solve the same problem of scheduling robots when they can clean. Furthermore, Angle ‘847 and the instant application are in at least similar fields of endeavor. The indoor and outdoor robots being discussed here both teach cleaning pollutants such as dust and dirty air. Therefore, both are in the same field of cleaning air pollutants. The indoor / outdoor difference between Angle ‘847 and the instant application does not automatically disqualify the Angle ‘847 art from being applied. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriele Ferri et al. (Gabriele Ferri; Alessio Mondini; Alessandro Manzi; Barbara Mazzolai; Cecilia Laschi; Virgilio Mattoli; Matteo Reggente; Todor Stoyanov; Achim J. Lilienthal; Marco Lettere; Paolo Dario (May 2010), “DustCart, a Mobile Robot for Urban Environments: Experiments of Pollution Monitoring and Mapping during Autonomous Navigation in Urban Scenarios,” in Proceedings of International Conference on Robotics and Automation (ICRA 2010) Workshop on Networked and Mobile Robot Olfaction in Natural, Dynamic Environments (http://130.243.105.49/Research/mro/publications/2010/Ferri_etal_2010-ICRA_WS10-DustCart_Mobile_Robot_Urban_Environments_Experiments_Pollution_Monitoring_Mapping_Urban_Scenarios.pdf), accessed 8/6/2020), hereinafter Ferri, in view of Kim (KR100791382B1), in further view of Vestal et al. (U.S. Pat. No. 10,089,586 B2, filed as a PCT on February 8, 2013, published as a U.S. Patent October 2, 2018.) in further view of Angle et al. (U.S. Pat. No. 9,375,847 B2, issued June 28, 2016, filed January 17, 2014, assigned to iRobot), hereinafter Angle ‘847.

Regarding claim 1, Ferri teaches:
An environment improvement system (see Ferri, Fig. 2 for the system and its architecture
a sensor configured to detect a state of pollution by an environmental pollutant (see Ferri, page 1, right column for “different kinds of sensors” that detect NO2, O3, CO, etc. All Ferri page numbers will be to the PDF page number, the document itself was not paginated. See also Figs. 3 and 4.); 
a plurality of ground-based outdoor movable bodies (see Ferri, page 7, right column for “2 DustCart robots were developed” and page 4, left column, for the AmI [Ambient Intelligence platform] selecting “an idle robot in the vicinity…” implying more than one robot. Other DustCart literature makes clear that this was the case.); and 
a server configured to communicate with the plurality of ground-based outdoor movable bodies (see Ferri, Fig. 2 for the “Remote Host,” including the AmI and Fig. 8. See page 1, left column for the AmI being the “Ambient Intelligence platform (AmI) [that] manages the robots’ operations through a wireless connection.”), 
However, Ferri does not appear to explicitly teach:5
the plurality of ground-based outdoor movable bodies comprising ground-based outdoor movable bodies including environment improvement devices configured to remove the environmental pollutant, 
when the state of pollution detected by the sensor enters a state in which removal of the environmental pollutant is necessary in an area where the sensor is located, the server being configured to 
(i) select at least a part of the ground-based outdoor movable bodies including the environment improvement devices and cause the selected ground-based outdoor movable bodies to move to the area, and 
[Vestal teaches this whole point, Kim teaches the part highlighted in green] 
(ii) output a command to execute an environment improvement operation using the environment improvement devices, 
wherein the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user, and 
the server is further configured to cause each selected movable body to execute the environment improvement operation within the available time period.
However, Kim teaches:
A ground-based movable body comprising a ground-based movable body including environment improvement devices configured to remove the environmental pollutant (for removing pollution: see Kim, page 5, paragraph 5 of the attached English translation, for a “robot,” item 200, that detects, analyzes, maps, and then removes “dust pollution.” See page 9, paragraph 9 for the robot using its “dust remover 290” tool, which cleans “external dust or contaminants.” Note that “dust” is specifically listed in the specification of the instant application as included in the type of pollution the applicant wishes to remove; see page 1, line 5.
when the state of pollution detected by the sensor enters a state in which removal of the environmental pollutant is necessary in an area where the sensor is located, 
cause the selected ground-based outdoor movable bodies to move to the area, and 
(ii) output a command to execute an environment improvement operation using the environment improvement devices (for the above three bullet points see Kim, page 9, paragraph 11, for the robot analyzing the pollution in various areas and classifying the areas by the amount of pollution each one has. “A” indicates the lowest pollution level, according to a preset range, while “F” represents the highest. The robot system stores this pollution level and location information along with other information. The robot can then be programmed “to go to the first F.” See page 9, paragraph 8, for robot routes being programmable based on the stored information, known as “classify groups,” which include pollution level. See page 5, paragraph 9, for general robot information such as the robot having a “sensor unit 200” that includes a location sensor, and a pollution sensor, item 213, for “providing information about the dust pollution of the area where the robot 200 is located.” Kim teaches a system comprised of a robot and a remote control. This remote control receives and stores information, and transmits commands to the robot. The user operating the remote control and can command the robot to clean an area. See page 6, paragraph 11, which says that the user can send out commands via the transmitting unit 209, which as Figure 2a shows, is part of the UI configuration device, also known as the remote control, item 203 of Figure 2a. The same paragraph says that item 207 of the remote control is the "output unit,” and item 205 is the "menu generating unit 205.”  The menu generating unit uses information stored in the "second storage unit that stores the information classification analysis unit 230 groups." This shows that the mapping and classification information done by the robot is transmitted to the UI device/remote control. "The menu structure” on the UI device “may be variously configured" including a "dust pollution menu, or the high dust contamination zone." Finally, page 6, paragraph 15, teaches that "the delivery unit 209 transmits a control signal [to the robot] corresponding to a menu chosen by the user. For example, the user and dust contamination menu.” Note that the user does not steer the robot after this. As page 6, paragraph 5 states, "if the user through the remote controller specifies the predetermined area” and sends “a control command...the navigation unit 250 is extracted and...read to the control command. Also page 6, paragraph 6 teaches that the "movement route design department 260 design[s] the path of movement of robot 200."), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, to add the see page 6, paragraph 9).
Yet Ferri and Kim do not explicitly further teach:
the server being configured to 
(i) select at least a part of the ground-based outdoor movable bodies including the environment improvement devices and cause the selected ground-based outdoor movable bodies to move to the area, 
wherein the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user, and 
the server is further configured to cause each selected movable body to execute the environment improvement operation within the available time period.
Yet Vestal teaches:
the server being configured to 
(i) select at least a part of the ground-based outdoor movable bodies including the environment improvement devices and cause the selected see Vestal, Fig. 1 for the server assigning ground-based outdoor movable bodies, and not just one body. Note that Figure 1 shows multiple robots, items 102a – item 102e, being controlled by a single server in a “server room.” See also Fig. 14 for how the server assigns tasks to the multiple robots in one area. See col. 11, lines 25-27 for “the mobile robots in the fleet” being “configured to receive commands and assignments from the job management system,” wherein the management system is part of the server.)
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri and Kim, to add the additional features of a server/robots system that can select and control multiple robots, as taught by Vestal. The motivation for doing so would be to not only detect pollution but also clean it, but to do so with high efficiency, as taught by Vestal (see col. 1, lines 49-50). Note that Ferri teaches towards this by teaching a system that dispatches a single robot to perform a cleaning task. 
Yet Ferri, Kim, and Vestal do not explicitly further teach:
wherein the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user, and 
the server is further configured to cause each selected movable body to execute the environment improvement operation within the available time period.
Yet Angle ‘847 teaches:
wherein the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user (see Angle ‘847, Figs. 10-12, Fig. 16, and col. 7, lines 8-17, for a robot that can “clean one or more rooms depending on the amount of time available for cleaning. The cleaning time can be received in a request to clean…” See also col. 7, line 58-65 for the robot planning a cleaning time based on the occupancy schedule of the rooms, i.e. when the rooms will be unoccupied. In one embodiment, “the occupancy schedule is directly input to the mobile robot at [the] user interface display.”), and
the server is further configured to cause each selected movable body to execute the environment improvement operation within the available time period (see Angle ‘847, col. 7, lines 8-17, for a robot that can “clean one or more rooms.” See Figure 21 for the “remote management servers,” item 150, being part of the system that controls the robot. See col. 12, line 47 – col. 13 line 12 for details about how the system, including the server, work together to wirelessly command the robot, item 200.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, and Vestal to add the additional features of a schedulable environmental cleaning robot commandable via a server, as taught by Angle ‘847. The motivation for doing so would be to make sure the job gets completed on schedule, as taught by Angle ‘847 (see col. 7, line 55-56), and to do so with multiple robots for high efficiency, as taught by Vestal (see col. 1, lines 49-50).


Regarding claim 2, Ferri, Kim, Vestal, and Angle ‘847 teach the environment improvement system according to claim 1. 
Ferri further teaches 
an environment improvement system wherein the plurality of ground-based outdoor movable bodies comprise a ground-based outdoor movable body including the sensor (see Ferri, page 1, right column for “different kinds of sensors” that detect NO2, O3, CO, etc. All Ferri page numbers will be to the PDF page number, the document itself was not paginated. See also Figs. 3 and 4.)

Regarding claim 3, Ferri, Kim, Vestal, and Angle ‘847 teach the environment improvement system according to claim 2.
Ferri further teaches 
an environment improvement system with a the server (see Ferri, Fig. 2 for the “Remote Host,” including the AmI and Fig. 8. See page 1, left column for the AmI being the “Ambient Intelligence platform (AmI) [that] manages the robots’ operations through a wireless connection.”).
Kim further teaches:
An environment improvement system configured to
calculate a pollution level for each predetermined area, using position information of the ground-based outdoor movable body including the sensor and information about the state of pollution (see Kim, page 9, paragraph 11, for the robot cleaning system that analyzes the pollution in various predetermined areas and classifies the areas by the amount of pollution each one has. “A” indicates the lowest pollution level, according to a preset range, while “F” represents the highest. The system can then map this information. See Kim, Fig. 5a, and Fig. 5b, item 500b, for depictions of the maps), and 
determine necessity of removal of the 5environmental pollutant, using the pollution level (see Kim page 6, paragraph 1 for the system prioritizing various information that has been collected “such as information…of the dust pollution of the area.” See also page 9, paragraph 11, for the “analysis unit 230” determining that the “dirt pollution area A is low,” while “dust pollution level is high.” All of this information is sent to the remote control, which as page 6, paragraph 13, states, contains a "second storage unit” that stores “the information classification analysis unit 230 groups." As stated on page 5, paragraph 1, the remote control ultimately sets the priorities about the information gathered by the system. It therefore determines the necessity of removal of the environmental pollutant based on the priorities.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, Vestal, and Angle ‘847 to add the additional features of detecting, mapping, and determining if the pollution should be removed, as taught by Kim. The motivation for doing so would be to detect pollution in particular locations and clean it, as taught by Kim (see page 6, paragraph 9).


Regarding claim 6, Ferri, Kim, Vestal, and Angle ‘847 teach the environment improvement system according to claim 1.
Kim further teaches:
An environment improvement system wherein the selected ground-based outdoor movable body executes the environment improvement operation while moving in a specified area (see page 6, paragraph 4 for the user commanding the robot to clean the “high cleaning frequency domain.” See page 7, paragraph 8 for the robot being commanded to clean a “predetermined area.” See page 6, paragraph 1 for the robot being commanded to only clean areas of a house with a specific floor material. When the robot arrives in the specified area, it cleans. Therefore it executives an environmental improvement operation while moving in a specified area.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, see page 6, paragraph 1).
And Vestal further teaches:
A system wherein at least a part of the selected ground-based outdoor movable bodies execute the operation while moving in a specified area (see Vestal, col. 6, line 40 for a robot being commanded to perform an operation “because it is closer to the job location.” See Vestal col. 29, line 53 through col. 30, line 3 for assigning a robot a particular task based on factors including distance to the job site, the ability of the robot to be “batched” with other robots, traffic conditions along the route, and job priority.)
	It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, Vestal, and Angle ‘847 to add the additional features of a system wherein at least a part of the selected ground-based outdoor movable bodies execute an operation while moving in a specified area, as taught by Vestal. The motivation to do so would be to make sure that high priority tasks get executed efficiently, as taught by Vestal (see col. 29, line 64-67).

Regarding claim 7, Ferri, Kim, Vestal, and Angle ‘847 teach the environment improvement system according to claim 1.
Yet Ferri, Vestal, and Kim do not appear explicitly further teach:
a ground-based outdoor movable body including both the sensor and the environment improvement device, of the plurality of ground-based outdoor movable bodies, executes the environment improvement operation regardless of reception of the command from the server, when the state of 5pollution detected by the sensor provided in the ground-based outdoor movable body enters the state in which removal of the environmental pollutant is necessary.
However, Kim However, Angle ‘847 further teaches:
a ground-based outdoor movable body including both the sensor and the environment improvement device, executes the environment improvement operation regardless of reception of the command from the server, when the state of 5pollution detected by the sensor provided in the ground-based outdoor movable body enters the state in which removal of the environmental pollutant is necessary.
An environment improvement system wherein a ground-based outdoor movable body including both the sensor and the environment improvement device executes the environment improvement operation (see Kim, page 5, paragraph 5 of the attached English translation for a “robot,” item 200, which detects, analyzes, maps, and then removes “dust pollution.” See page 9, paragraph 9 for the robot using its “dust remover 290” tool, which cleans “external dust or contaminants.”)
And Angle ‘847 further teaches: 
The environment improvement system wherein a ground-based outdoor movable body, including both the sensor and the environment improvement device, executes the see Angle ‘847 col. 25, lines 29-33 for “the mobile robot 200 [that]…autonomously makes decisions about operating such as when to operate and for how long, which may depend on user preferences.” See col. 7, lines 13-17 for “the mobile robot [that]…autonomously selects which room or rooms to clean based on the amount of time available and, in some embodiments, or in an invention disclosed herein, based on a score of which room or rooms are the dirtiest.” Furthermore, Angle ‘847 teaches that the robot automatically determines what levels of pollution are acceptable. See Angle ‘847, col. 20, line 37-39 for a robot that measures and stores air quality readings 610. See lines 43-49 for the readings indicating “common air pollutants, particulate matter (PM), sulphur oxides…dust, or other particulate matter.” See line 52-54 for the system then mapping these pollution levels and communicating them to the server. See col. 21, lines 50-57 for the server receiving the sensor data and instructing the appropriate devices to execute a cleaning function when necessary. See also col. 23, lines 1-8 for the robot, after collecting environmental sensor data, determining if the pollution levels are “above or below an acceptable threshold level or range.” The robot then sends this data via the network, which includes the server.) 
	And Vestal teaches a plurality of ground-based outdoor movable bodies that execute an operation from the server (see Vestal, col. 6, lines 43-53 for assigning a robot based on whether it can complete the assigned job within the available time period. For the server assigning ground-based outdoor movable bodies, and not just one body, see Fig. 1 for multiple robots, items 102a – item 102e, being controlled by a single server in a “server room.” See also Fig. 14 for how the server assigns tasks to the multiple robots in one area. See col. 11, lines 25-27 for “the mobile robots in the fleet” being “configured to receive commands and assignments from the job management system,” wherein the management system is part of the server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, Vestal, and Ahn, to add the additional features of a ground-based outdoor movable body that cleans pollution via attachments directly attached to it, as taught by Kim. The motivation for doing so would be to “effect change in a respective environmental quality” as taught by Kim (see page 6, paragraph 9.)
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, Vestal, and Ahn, to add the additional features of executing a cleaning autonomously without being specifically commanded by the server, as taught by Angle ‘847. The motivation to do so would be to keep a specific area clean even when sensors measuring pollution in other areas do not detect the high levels of pollution, as taught by Angle ‘847 (see col. 5, line 8-9).
It would also be obvious one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, see col. 29, line 64-67).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferri, Kim, Vestal, and Angle ‘847 in further view of Bartholomew et al. (U.S. Pat. No. 5,147,429).

Regarding claim 4, Ferri, Kim, Vestal, and Angle ‘847 teach the environment improvement system according to claim 1.
Ferri, Kim, and Angle ‘847 do not appear to teach everything else in the claim.
But Vestal teaches:
A system wherein:
the server is configured to select a ground-based outdoor movable body corresponding to a type of task needed to be executed, of the ground-based outdoor movable bodies (see Vestal, Fig. 14, step 1414, which is: “does the robot have the appropriate capabilities.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, Vestal, and Angle ‘847, to add the additional feature of a server system that can select and command ground-based outdoor movable bodies based on the ability of the ground-based outdoor movable body to complete the task, as taught by Vestal. The see col. 3, line 28).
But Ferri, Kim, Vestal, and Angle ‘847 do not appear to explicitly teach:
An environment improvement system wherein
the server is configured to select a ground-based outdoor movable body including an environment improvement device corresponding to a type of the environmental pollutant, of the ground-based outdoor movable bodies including the environment improvement devices.
However, Bartholomew teaches:
An environment improvement system wherein
the server is configured to select a ground-based outdoor movable body including an environment improvement device corresponding to a type of the environmental pollutant, of the ground-based outdoor movable bodies including the environment improvement devices (see col. 13, lines 24-28 for an air cleaning blimp. Bartholomew teaches that “each MAACS [Mobile Airborne Air Cleaning Station] can be custom designed to clean a particular area with the design characteristics of its onboard air pollution equipment being dependent on the target pollutants to be removed by the MAACS.” The blimp is based at a ground docking station.) 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, Vestal, and Angle ‘847, to add the additional feature of having a plurality of ground-based outdoor movable bodies, and selecting the appropriate ground-based outdoor see page 6, paragraph 9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferri in view of Kim, in further view of Angle ‘847, in further view of Vestal, in further view of Angle et al. (E.P. Pat. No. 2,945,783 B1, filed January 21, 2014, assigned to iRobot), herein after Angle ‘783.

Regarding claim 8, Ferrai teaches:
A server used in a system configured to improve a state of pollution by an environmental pollutant by using ground-based outdoor movable bodies having environment improvement devices mounted thereon, 
the server being configured to 
communicate with a plurality of ground-based outdoor movable bodies (see Ferri, Fig. 2 for the “Remote Host,” including the AmI and Fig. 8. See page 1, left column for the AmI being the “Ambient Intelligence platform (AmI) [that] manages the robots’ operations through a wireless connection.”).
the server being configured to 
obtain information about the state of pollution by the environmental pollutant from a sensor (see Ferri, page 6, Fig. 7 for a pollution map, and page 7, section IV for “gas distribution mapping” created using the robot’s sensors while the robot was traveling through a city. See also page 7 right column for “Fig. 12 shows the gas distribution maps” and Fig. 12.);  10
Yet Ferri does not appear to appear to explicitly teach: 
the plurality of ground-based outdoor movable bodies comprising 
the ground-based outdoor movable bodies having the environment improvement devices mounted thereon, 
the server being configured to: 10
using the information from the sensor, determine whether or not the state of pollution in an area where the sensor is located is a state in which removal of the environmental pollutant is necessary;  - 21 -TSN201706334US00 9170627US01 
when it is determined that removal of the environmental pollutant in the area is necessary, 
select at least a part of the ground-based outdoor movable bodies having the environment 15improvement devices mounted thereon; and 
cause the selected ground-based outdoor movable bodies to move to the area and execute an environment improvement operation using the environment improvement devices in the area.  
cause the selected ground-based outdoor movable bodies to move to the area and execute an environment improvement operation using the environment improvement devices in the area, 
the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user, and 
the server is further configured to cause each selected movable body to execute the environment improvement operation within the available time period.
However, Kim teaches: 
the plurality of ground-based outdoor movable bodies comprising 
the ground-based outdoor movable bodies having the environment improvement devices mounted thereon (see Kim, page 5, paragraph 5 of the attached English translation for a “robot,” item 200, which detects, analyzes, maps, and then removes “dust pollution.” See page 9, paragraph 9 for the robot using its “dust remover 290” tool, which cleans “external dust or contaminants.” Note that “dust” is specifically listed in the specification of the instant application as included in the type of pollution the applicant wishes to remove; see page 1, line 5.), 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, to add the additional features of a ground-based outdoor movable body that cleans pollution via attachments directly attached to it, as taught by Kim. The motivation see page 6, paragraph 9.)
Yet Ferri and Kim do not appear to teach everything else in the claim.
Yet Angle ‘847 teaches:
A server being configured to: 
using the information from the sensor, determine whether or not the state of pollution in an area where the sensor is located is a state in which removal of the environmental pollutant is necessary (see Angle ‘847, col. 20, line 37-39 for a robot that measures and stores air quality readings 610. See lines 43-49 for the readings indicating “common air pollutants, particulate matter (PM), sulphur oxides…dust, or other particulate matter.” See line 52-54 for the system then mapping these pollution levels and communicating them to the server. See col. 21, lines 50-57 for the server receiving the sensor data and instructing the appropriate devices to execute a cleaning function when necessary. See also col. 23, lines 1-8 for the robot, after collecting environmental sensor data, determining if the pollution levels are “above or below an acceptable threshold level or range.” The robot then sends this data via the network, which includes the server.);  - 21 -TSN201706334US00 9170627US01 
the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user (see Angle ‘847, Figs. 10-12, Fig. 16, and col. 7, lines 8-17, for a robot that can “clean one or more rooms depending on the amount of time available for cleaning. The cleaning time can be received in a request to clean…” See also col. 7, line 58-65 for the robot planning a cleaning time based on the occupancy schedule of the rooms, i.e. when the rooms will be unoccupied. In one embodiment, “the occupancy schedule is directly input to the mobile robot at [the] user interface display.”), and
the server is further configured to cause each selected movable body to execute the environment improvement operation within the available time period (see Angle ‘847, col. 7, lines 8-17, for a robot that can “clean one or more rooms.” See Figure 21 for the “remote management servers,” item 150, being part of the system that controls the robot. See col. 12, line 47 – col. 13 line 12 for details about how the system, including the server, work together to wirelessly command the robot, item 200.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri and Kim to add the additional features of a determining if the pollution in a specific area is above or below an acceptable threshold, and a schedulable environmental cleaning robot commandable via a server, as taught by Angle ‘847. The motivation for doing so would be to “effect change in a respective environmental quality” as taught by Angle ‘847 (see col. 9, lines 1-2), and to make sure the job gets completed on schedule, as taught by Angle ‘847 (see col. 7, line 55-56). 

Yet Vestal teaches:
A server being configured to: 
when it is determined that a task in an the area is necessary, 
Select at least a part of the ground-based outdoor movable bodies having devices mounted thereon (see Vestal, Fig. 14, step 1414, which is: “does the robot have the appropriate capabilities.” For multiple ground-based outdoor movable bodies being commanded from a single server see Fig. 1 for multiple robots, items 102a – item 102e, being controlled by a single server in a “server room.” See also Fig. 14 for how the server assigns tasks to the multiple robots in one area. See col. 11, lines 25-27 for “the mobile robots in the fleet” being “configured to receive commands and assignments from the job management system,” wherein the management system is part of the server.); and 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri and Angle ‘847, to add the additional features of being able to select from more than one ground-based outdoor movable body, as taught by Vestal. The motivation to do so would be to carry out high priority tasks efficiently, as taught by Vestal (see col. 29, line 64-67).

Yet Angle ‘783 teaches: 
A server being configured to: 
when it is determined that removal of the environmental pollutant in the area is necessary
cause the selected ground-based outdoor movable bodies to move to the area and execute an environment improvement operation using the environment improvement devices in the area (see Angle ‘783 Figure 21 for a cleaning robot, item 200, controlled via a “remote management server,” item 150. See paragraph 0024 for the cleaning robot, upon being initiated by a command from various sources, moving to an area, and completing a “mission.” See also 0049 for how the method by which the robot moves around. It includes a navigation routine which plans a path for the robot. The path may include a point-to-point or zone-to-zone trajectory to travel quickly.)
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, Angle ‘847, and Vestal, to add the additional features of going directly to the pollution and cleaning it up, as taught by Angle ‘783. The motivation to do so would be to move to a cleaning location “quickly,” as taught by Angle ‘783 (see paragraph 0049).
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferri in view of Mazzolai et al. (“The DustCart service robt at work in the town of Peccioli: focus on social and legal challenges,” ICAR 2011 Workshop, http://www.icar2011.org/files/Mazzolai_ICAR2011-WS%20Urban%20Robotics.pdf) in further view of Angle ‘847, in further view of Kim, in further view of Vestal.
Regarding claim 9, Ferri teaches:
An environment improvement method for improving an environment of an area where a sensor is located by using environment improvement devices mounted on ground-based outdoor movable bodies in a system, based on a state of pollution by an environmental pollutant detected by the sensor, the system including a plurality of ground- based outdoor movable bodies and a server configured to communicate with the plurality of ground-based outdoor movable bodies (see Ferri, page 7, right column for “2 DustCart robots were developed” and page 4, left column, for the AmI [Ambient Intelligence platform] selecting “an idle robot in the vicinity…” implying more than one robot. Other DustCart literature makes clear that this was the case. For a server see Ferri, Fig. 2 for the “Remote Host,” including the AmI and Fig. 8. See page 1, left column for the AmI being the “Ambient Intelligence platform (AmI) [that] manages the robots’ operations through a wireless connection.”);, 

the plurality of ground-based outdoor movable bodies comprising the ground-based outdoor movable bodies having the environment improvement devices mounted thereon, 
the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user, 
the environment improvement method comprising, by the server: 
determining whether or not the state of pollution in the area is a state in which removal of the environmental pollutant is necessary; 
when it is determined that removal of the environmental pollutant in the area is necessary, selecting at least a part of the ground-based outdoor movable bodies having the environment improvement devices mounted thereon; 
causing the selected ground-based outdoor movable bodies to move to the area; and 
causing the selected ground-based outdoor movable bodies to execute an environment improvement operation using the environment improvement devices in the area, wherein 
the step of causing the selected ground-based outdoor movable bodies to execute the environment improvement operation comprises outputting a command, to the selected ground- based outdoor movable bodies, to execute the environment improvement operation within the available time period preset by the user.

the plurality of ground-based outdoor movable bodies comprising the ground-based outdoor movable bodies having the environment improvement devices mounted thereon (see slide 27).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, to add the additional features of the plurality of ground-based outdoor movable bodies comprising the ground-based outdoor movable bodies having the environment improvement devices mounted thereon, as taught by Mazzolai. The motivation to do so would be to clean while monitoring the environment, as taught by Mazzolai (see slide 27). This combination is especially obvious because Mazzolai is a co-author on the Ferri paper and Ferri is a co-author on the Mazzolai paper. 
However, Ferri and Mazzolai do not appear to explicitly further teach:
the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user, 
the environment improvement method comprising, by the server: 
determining whether or not the state of pollution in the area is a state in which removal of the environmental pollutant is necessary; 
when it is determined that removal of the environmental pollutant in the area is necessary, selecting at least a part of the ground-based outdoor movable bodies having the environment improvement devices mounted thereon; 
causing the selected ground-based outdoor movable bodies to move to the area; and 
causing the selected ground-based outdoor movable bodies to execute an environment improvement operation using the environment improvement devices in the area, wherein 
the step of causing the selected ground-based outdoor movable bodies to execute the environment improvement operation comprises outputting a command, to the selected ground-based outdoor movable bodies, to execute the environment improvement operation within the available time period preset by the user.
However, Angle ‘847 teaches:
the movable bodies including the environment improvement devices are configured such that an available time period thereof can be preset by a user (see Angle ‘847, Figs. 10-12, Fig. 16, and col. 7, lines 8-17, for a robot that can “clean one or more rooms depending on the amount of time available for cleaning. The cleaning time can be received in a request to clean…” See also col. 7, line 58-65 for the robot planning a cleaning time based on the occupancy schedule of the rooms, i.e. when the rooms will be unoccupied. In one embodiment, “the occupancy schedule is directly input to the mobile robot at [the] user interface display.”), and
the environment improvement method comprising, by the server: 
the step of causing the selected ground-based movable body to execute the environment improvement operation comprises outputting a command, see Angle ‘847, col. 7, lines 8-17, for a robot that can “clean one or more rooms.” See Figure 21 for the “remote management servers,” item 150, being part of the system that controls the robot. See col. 12, line 47 – col. 13 line 12 for details about how the system, including the server, work together to wirelessly command the robot, item 200. For the available time period see: see Angle ‘847, Figs. 10-12, Fig. 16, and col. 7, lines 8-17, for a robot that can “clean one or more rooms depending on the amount of time available for cleaning. The cleaning time can be received in a request to clean…” See also col. 7, line 58-65 for the robot planning a cleaning time based on the occupancy schedule of the rooms, i.e. when the rooms will be unoccupied. In one embodiment, “the occupancy schedule is directly input to the mobile robot at [the] user interface display.”). 
In summary, Ferri and Mazzolai, which are really the same invention, teach robots that travel around detecting pollution, mapping it, and cleaning. Angle ‘847 teaches a robot controlled by a server and the robot can be scheduled. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri and Mazzolai to add the additional features of a schedulable environmental cleaning robot commandable via a server, as taught by Angle ‘847. The motivation for doing so would be to make sure the job gets completed on schedule, as taught by Angle ‘847 (see col. 7, line 55-56), and to do so with multiple robots for high efficiency, as taught by Vestal (see col. 1, lines 49-50).
However, Ferri, Mazzolai, and Angle ‘847 do not further teach: 
the environment improvement method comprising, by the server: 
determining whether or not the state of pollution in the area is a state in which removal of the environmental pollutant is necessary; 
when it is determined that removal of the environmental pollutant in the area is necessary, selecting at least a part of the ground-based outdoor movable bodies having the environment improvement devices mounted thereon; 
causing the selected ground-based outdoor movable bodies to move to the area; and 
causing the selected ground-based outdoor movable bodies to execute an environment improvement operation using the environment improvement devices in the area, wherein 
However, Kim teaches:
the environment improvement method comprising, by the server: 
determining whether or not the state of pollution in the area is a state in which removal of the environmental pollutant is necessary; 
when it is determined that removal of the environmental pollutant in the area is necessary, selecting the ground-based outdoor movable body having the environment improvement devices mounted thereon; 
causing the selected ground-based outdoor movable body to move to the area; and 
causing the selected ground-based outdoor movable body to execute an environment improvement operation using the environment improvement devices in the area (for the above four bullet points, see Kim, page 9, paragraph 11, for the robot analyzing the pollution in various areas and classifying the areas by the amount of pollution each one has. “A” indicates the lowest pollution level, according to a preset range, while “F” represents the highest. The robot system stores this pollution level and location information along with other information. The robot can then be programmed “to go to the first F.” See page 9, paragraph 8, for robot routes being programmable based on the stored information, known as “classify groups,” which include pollution level. See page 5, paragraph 9, for general robot information such as the robot having a “sensor unit 200” that includes a location sensor, and a pollution sensor, item 213, for “providing information about the dust pollution of the area where the robot 200 is located.” Kim teaches a system comprised of a robot and a remote control. This remote control receives and stores information, and transmits commands to the robot. The user operating the remote control and can command the robot to clean an area. See page 6, paragraph 11, which says that the user can send out commands via the transmitting unit 209, which as Figure 2a shows, is part of the UI configuration device, also known as the remote control, item 203 of Figure 2a. The same paragraph says that item 207 of the remote control is the "output unit,” and item 205 is the "menu generating unit 205.”  The menu generating unit uses information stored in the "second storage unit that stores the information classification analysis unit 230 groups." This shows that the mapping and classification information done by the robot is transmitted to the UI device/remote control. "The menu structure” on the UI device “may be variously configured" including a "dust pollution menu, or the high dust contamination zone." Finally, page 6, paragraph 15, teaches that "the delivery unit 209 transmits a control signal [to the robot] corresponding to a menu chosen by the user. For example, the user and dust contamination menu.” Note that the user does not steer the robot after this. As page 6, paragraph 5 states, "if the user through the remote controller specifies the predetermined area” and sends “a control command...the navigation unit 250 is extracted and...read to the control command. Also page 6, paragraph 6 teaches that the "movement route design department 260 design[s] the path of movement of robot 200."), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Mazzolai, and Angle ‘847, to add the additional features of the environment improvement method comprising, by the server: determining whether or not the state of pollution in the area is see page 6, paragraph 9).
Yet Ferri, Mazzolai, Angle ‘847, and Kim do not explicitly further teach:
the environment improvement method comprising, by the server: 
selecting at least a part of the ground-based movable bodies having the environment improvement devices mounted thereon; 
causing the selected ground-based movable bodies to move to the area (see Vestal, Fig. 1 for the server assigning ground-based outdoor movable bodies, and not just one body. Note that Figure 1 shows multiple robots, items 102a – item 102e, being controlled by a single server in a “server room.” See also Fig. 14 for how the server assigns tasks to the multiple robots in one area. See col. 11, lines 25-27 for “the mobile robots in the fleet” being “configured to receive commands and assignments from the job management system,” wherein the management system is part of the server.)
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by see col. 1, lines 49-50). Note that Ferri strongly teaches towards this by teaching a system that dispatches robots to perform a cleaning task. Indeed, the teaching is so strong as to hardly need the Vestal reference, but Vestal has been added to strengthen the rejection.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ferri in view of Kim, in further view of Angle ‘847, in further view of Vestal, in further view of Angle ‘783 in further view of Ahn et al. (U.S. Pat. Pub. No. US2016/0135655 A1).

Regarding claim 11, Ferri, Kim, Angle ‘847, Vestal, and Angle ‘783 teach the server according to claim 8. 
	Yet Ferri, Kim, Angle ‘847, Vestal, and Angle ‘783 do not appear to explicitly further teach:
A server wherein
the command includes information about an operation manner in the area, the operation manner being at least one of a stop operation manner and a travel operation manner, the stop operation manner being a manner in which the selected ground-based outdoor movable bodies are at a stop in the area while the environment improvement operation is being performed, and the operation 
However, Ahn  teaches:
A server wherein
the command includes information about an operation manner in the area, the operation manner being at least one of a stop operation manner and a travel operation manner, the stop operation manner being a manner in which the selected ground-based outdoor movable bodies are at a stop in the area while the environment improvement operation is being performed, and the operation manner being changed in accordance with a distribution of the state of pollution by the environment pollutant (see Ahn, Fig. 2 for a controller, item 180, and paragraph 0072 for the controller controlling or commanding the suction unit 170. See paragraph 0050 for a server. See paragraph 0068 for the controller 180 commanding the driver 160 to move, stop, and change direction. See Ahn, paragraph 0069 for a cleaning robot whose “suction unit 170” performs a cleaning operation “during moving or stopping.” The same paragraph teaches that the suction unit may “include an air cleaning unit configured to purify pollutants from the air.” See paragraph 0067 for the “detector 150” determining that “cleaning is completed well only when the degree of dust detected…is within a preset range. The detector 150 may determine that the cleaning is not completed well when the degree of dust detected through the dust sensor is outside of the present range.” See paragraph 0080 for the controller 180 which “may determine whether to continuously perform the cleaning job or to terminate the cleaning job according to the cleaning state.” According to paragraph 0080 and 0106, the “cleaning state,” may include the “degree of dust.”)
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Kim, Angle ‘847, Vestal,  and Angle ‘783, to add the additional features of a server wherein the command includes information about an operation manner in the area, the operation manner being at least one of a stop operation manner and a travel operation manner, the stop operation manner being a manner in which the selected ground-based outdoor movable bodies are at a stop in the area while the environment improvement operation is being performed, and the operation manner being changed in accordance with a distribution of the state of pollution by the environment pollutant, as taught by Ahn. The motivation for doing so would be to clean air pollution in a particular place until it is under a preset level, as taught by Ahn (see paragraphs 0067, 068, and 0080). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ferri in view of Mazzolai, in further view of Angle ‘847, in further view of Kim, in further view of Vestal, in further view of Ahn.


Regarding claim 12, Ferri, Mazzolai, Angle ‘847, Kim, and Vestal teach the environment improvement method according to claim 9.
However, Ferri, Mazzolai, Angle ‘847, Kim, and Vestal do not further teach an environment improvement method wherein
the command includes information about an operation manner in the area, the operation manner being at least one of a stop operation manner and a travel operation manner, the stop operation manner being a manner in which the selected ground-based outdoor movable bodies are at a stop in the area while the environment improvement operation is being performed, and the operation manner being changed in accordance with a distribution of the state of pollution by the environment pollutant.
Yet Ahn teaches:
the command includes information about an operation manner in the area, the operation manner being at least one of a stop operation manner and a travel operation manner, the stop operation manner being a manner in which the selected ground-based outdoor movable bodies are at a stop in the area while the environment improvement operation is being performed, and the operation manner being changed in accordance with a distribution of the state of pollution by the environment pollutant (see Ahn, Fig. 2 for a controller, item 180, and paragraph 0072 for the controller controlling or commanding the suction unit 170. See paragraph 0068 for the controller 180 commanding the driver 160 to move, stop, and change direction. See Ahn, paragraph 0069 for a cleaning robot whose “suction unit 170” performs a cleaning operation “during moving or stopping.” The same paragraph teaches that the suction unit may “include an air cleaning unit configured to purify pollutants from the air.” See paragraph 0067 for the “detector 150” determining that “cleaning is completed well only when the degree of dust detected…is within a preset range. The detector 150 may determine that the cleaning is not completed well when the degree of dust detected through the dust sensor is outside of the present range.” See paragraph 0080 for the controller 180 which “may determine whether to continuously perform the cleaning job or to terminate the cleaning job according to the cleaning state.” According to paragraph 0080 and 0106, the “cleaning state,” may include the “degree of dust.”)
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ferri, Mazzolai, Angle ‘847, Kim, and Vestal, to add the additional features of the command includes information about an operation manner in the area, the operation manner being at least one of a stop operation manner and a travel operation manner, the stop operation manner being a manner in which the selected ground-based outdoor movable bodies are at a stop in the area while the environment improvement operation is being performed, and the operation manner being changed in accordance with a distribution of the state of pollution by the environment pollutant, as taught by Ahn. The motivation for doing so would be to clean air pollution in a particular place until it is under a preset level, as taught by Ahn (see paragraphs 0067, 068, and 0080). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665